Citation Nr: 1726100	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative changes.

4.  Entitlement to a rating in excess of 20 percent for right shoulder rotator cuff impingement.

5.  Entitlement to a compensable rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty from March 2003 to September 2003, from December 2004 to February 2006, and from December 20907 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The claim pertaining to left ear hearing loss was adjudicated by the RO as a request to reopen.  The RO believed that the claim had been denied in a June 2009 decision that became final.  A review of the record shows that the Veteran underwent a VA audiological examination in February 2010.  As this new and material evidence was associated with the claims file prior to the expiration of the appeal period of the June 2009 decision, the claim remained pending.  38 C.F.R. § 3.156(b) (2016).  Accordingly, the claim has been recharacterized as an original claim for service connection; this is reflected on the title page.  The Board notes that the RO did adjudicate this claim on the merits, to include consideration of all pertinent evidence, in an August 2016 supplemental statement of the case; therefore, the Board will proceed to do so as well.  See Hickson v. Shinseki, 23 Vet. App. 294 (2010).

The rating for right shoulder rotator cuff impingement was reduced in the March 2010 rating decision but then subsequently restored in an August 2016 rating decision.  The August 2016 rating decision, and a supplemental statement of the case issued on the same date, also considered whether an increased rating was warranted.  Accordingly, the Board finds that the issue of the propriety of the reduction is moot.  This decision will consider whether an increased rating is warranted.

FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is not a disability for VA purposes.

2. The Veteran right knee degenerative changes manifests in a noncompensable degree of limitation of flexion.

3.  The Veteran's left knee degenerative changes manifests in a noncompensable degree of limitation of flexion.

4.  The Veteran has a left knee extension contracture of 10 degrees.

5.  The Veteran's right shoulder rotator cuff impingement manifests in limitation of abduction to 80 degrees from the date of the February 2016 VA examination report.  Prior to that date, motion of the arm is not limited to the shoulder level or below; however, there is objective evidence of painful motion.

6.  The audiological evaluations reflect that the Veteran's right ear hearing loss has manifested in no worse than Level I hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for a rating in excess of 10 percent for right knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 4.1-4.16, 4.27, 4.40-4.71, 4.71a, Diagnostic Code 5010-5260 (2016).

3.  The criteria for a rating in excess of 10 percent for left knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 4.1-4.16, 4.27, 4.40-4.71, 4.71a, Diagnostic Code 5010-5260 (2016).

4.  The criteria for a separate 10 percent rating for left knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5261 (2016).

5.  The criteria for a rating in excess of 20 percent for right shoulder rotator cuff impingement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);            38 C.F.R. §§ 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5201 (2016).

6.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

II.  Service Connection for Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014);       38 C.F.R. § 3.303 (2016).  The threshold matter in a claim for service connection is whether there is a current disability and, in this regard, hearing loss is unique because VA regulations actually define what constitutes a hearing loss disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385, "impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent."

A January 2009 VA treatment record shows that the Veteran's left ear hearing was within normal limits to 4000 Hertz, thereafter sloping to mild high frequency sensorineural hearing loss.  Left ear speech recognition was recorded at 100 percent, though it was not indicated whether the Maryland CNC Test was used.

In May 2009, the Veteran underwent a VA examination that produced the following puretone threshold (in decibels) and speech recognition results:


HERTZ
CNC

500
1000
2000
3000
4000
%
Left Ear
10
10
5
10
15
100

In February 2010, the Veteran underwent another VA examination that produced the following puretone threshold (in decibels) and speech recognition results:


HERTZ
CNC

500
1000
2000
3000
4000
%
Left Ear
20
15
15
10
20
100

In March 2016, the Veteran underwent his most recent VA examination, which produced the following puretone threshold (in decibels) and speech recognition results:


HERTZ
CNC

500
1000
2000
3000
4000
%
Left Ear
15
5
10
20
25
100

A review of the audiometric test results of record shows that, in the left ear, none of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz reach 40 decibels; none of the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; and none of the speech discrimination scores using Maryland CNC Testing have been less than 94 percent.  Accordingly, the Veteran's left ear sensorineural hearing loss is not considered a disability for VA purposes because the criteria set forth in 38 C.F.R. § 3.385 have not been met.  To the extent that the Veteran has asserted otherwise, the Board notes that the criteria of § 3.385 are based on objective test results and the Veteran lacks the training and expertise, as well as the testing environment and equipment, necessary to diagnose himself with the requisite degree of hearing loss.                See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

There is no doubt to be resolved; the Veteran does not have a left ear hearing loss disability for VA purposes.  The first element of service connection has not been met.  Accordingly, service connection for left ear hearing loss is not warranted.

III.  Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A.  Right and Left Knee

The Veteran seeks a rating in excess of 10 percent for right knee degenerative changes and left knee degenerative changes.  As the symptomatology, range of motion measurements, and functional loss for both knees are similar, the Board will address both ratings at the same time.  For the reasons that follow, the Board finds that ratings in excess of 10 percent for the right and left knee disability, based on limitation of flexion, are not warranted.  A separate 10 percent rating for left knee limitation of extension, however, is warranted.

The Veteran's knee disabilities are both rated 10 percent pursuant to 38 C.F.R.        § 4.71a, Diagnostic Code (DC) 5010-5260, for arthritis due to trauma rated as limitation of flexion.  See 38 C.F.R. § 4.27. 

DC 5010 directs the rater to rate arthritis due to trauma as degenerative arthritis, which is represented by DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint of joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  DC 5003 provides additional instructions for how to rate in the absence of limitation of motion; however, those instructions are not applicable to this appeal.

DC 5260 provides for limitation of flexion of the knees.  Under DC 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 30 degrees warrants a 20 percent rating.  Higher ratings are available for greater limitation of flexion; however, they are not applicable to this appeal.  

A review of the record shows that the Veteran has degenerative arthritis in both knees, as confirmed by x-ray findings.  During the claim period, the range of motion of his right and left knees has been tested on three separate occasions.  The May 2009 VA examination report showed right knee flexion to 135 degrees and left knee flexion to 130 degrees.  An extension contracture of 10 degrees was noted in the left knee and, as a result, the extension in that knee was limited to 10 degrees.  There was no limitation of extension in the right knee.  On repetition, pain developed bilaterally, left more than right, but there was no further reduction in range of motion.  The February 2010 VA examination report showed right knee flexion to 125 degrees and left knee flexion to 142 degrees.  No limitation of extension was noted in either knee; an extension contracture in the left knee was not noted.  On repetition, objective evidence of painful motion was noted in the right knee but neither knee exhibited further reduction in range of motion.  The February 2016 VA examination report showed flexion to 135 degrees bilaterally.  No limitation of extension was noted in either knee; again, an extension contracture in the left knee was not noted.  There was also no additional reduction in motion on repetition.  Pain was noted bilaterally on flexion, but there was no pain on weightbearing.  No instability was noted upon joint stability testing at all examinations.

The objective range of motion measurements show that the Veteran has limitation of flexion in both knees.  On the right, flexion has been limited to, at worst, 125 degrees, as demonstrated in the February 2010 VA examination report.  On the left, flexion has been limited to, at worst, 130 degrees, as demonstrated in the May 2009 VA examination report.  Accordingly, both knees demonstrate a noncompensable degree of limitation of flexion.  38 C.F.R. § 4.71a, DC 5260.  The left knee also demonstrated a compensable degree of limitation of extension, as demonstrated in the May 2009 VA examination report.  This finding warrants a separate 10 percent rating pursuant to DC 5261.  See VAOPGCPREC 9-2004.  

As DC 5260 and 5261 are predicated on range of motion measurements, they do not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider whether those factors further limit range of motion of the knees.  Id.  

Both knees manifest in pain, painful motion, and tenderness to palpation at the PES insertion and patellar tendon.  Generalized pain under the knee caps with some swelling was first noted in the February 2016 VA examination report.  The February 2016 VA examination report also noted objective evidence of crepitus in the right knee but not in the left.  The Veteran also reported that he experiences flare-ups of pain at the May 2009 and February 2016 VA examinations.

At the May 2009 VA examination, he estimated experiencing 25 flare-ups in the past year, each lasting from 10 to 20 minutes.  The flare-ups cause his pain to jump from its normal 3 out of 10, to 7 out of 10.  The triggering factors are climbing or jumping off ledges, deep knee bends, squatting, and kneeling.  The Veteran did not describe his additional functional loss during flare-ups.  The examiner indicated that on repetitive movement, there was additional pain on the left, but no additional limitation of motion in either knee.  The examiner did not opine on additional functional loss due to flare-ups.

The Veteran did not report flare-ups at the February 2010 VA examination.  He reported experiencing intermittent pain with both knees that is caused by prolonged activity as well as weather changes.  He stated that certain shoes will also illicit pain in the knees.  For example, his knees are not as bothersome if he wears athletic shoes.  When asked, the Veteran reported that his knees do not impact his mobility, activities of daily living, recreational activities, or driving.  He did report that they impact his occupation because there are times where he has difficulty due to pain after prolonged activity on his feet.  On physical examination, the examiner noted that there was evidence of pain on repetitive movement, but no evidence of fatigue, weakness, lack of endurance, or incoordination.  The examiner described the Veteran's functional limitations as being unable to stand or walk for a prolonged period of time.

At the February 2016 VA examination, the Veteran reported occasional flare-ups.  He said that the flare-ups alternate between knees.  He will notice it walking up or down stairs, or if he keeps his knees bent for a while, or if he drives for a prolonged period of time.  During flare-ups, he described the knees as "achy" and reported that the flare-ups last a few hours or, at most a day or day and a half.  He also reported that if he has to bend down they hurt and he cannot use his legs to lift.  The examiner indicated that pain was noted on examination, but it did not result in/cause functional loss.  The examiner also opined that repetitive use of the knees over time does not cause additional functional loss due to pain, weakness, fatigability, or incoordination.  The examiner could not answer without resorting to speculation whether the same conclusion could be reached during flare-ups because the Veteran was not being observed during a flare-up.

Given the foregoing, the Board cannot conclude that functional loss causes additional limitation of motion.  His knees have primarily caused problems with prolonged standing or walking, though certain movements that would significantly impact the joint - kneeling, stooping, jumping off a ledge - also cause increased pain and discomfort.  There is no indication, however, that there has been further limitation of motion.  The Veteran also reported experiencing flare-ups of pain at the May 2009 and February 2016 VA examinations, but his description of the associated functional loss did not relate to any further limitation of motion.  Opinions from VA examiners have also not lent support to such a conclusion.  There is no doubt to resolve; the Veteran's functional loss, to include on repetitive movement and on flare-ups, has not caused additional limitation of motion so as to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45.

The Board finds that both of the Veteran's knees have degenerative arthritis, confirmed by x-ray studies, and manifest in a noncompensable degree of limitation of flexion pursuant to DC 5260.  In accordance with DC 5003, therefore, each knee warrants a 10 percent rating.  A rating higher than 10 percent is warranted where flexion is limited to 30 degrees or less; however, the evidence has not shown that either knee has manifest in such limitation flexion, to include in consideration of    38 C.F.R. §§ 4.40 and 4.45.  Additionally, the Veteran's left knee manifests in limitation of extension to 10 degrees, corresponding to a 10 percent rating under DC 5261.  A rating higher than 10 percent is warranted where extension is limited to 15 degrees; however, the evidence has not shown such limitation of extension, to include in consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As right and left knee flexion, and left knee extension, are rated 10 percent for the entire appeal period and at no point is a higher rating warranted, the use of staged ratings is not needed.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has also considered whether separate ratings are warranted under DCs 5256, 5257, 5258, 5259, 5262, or 5263, but finds that those codes are not applicable because they do not describe the Veteran's disabilities.  

The claims for right and left knee disability ratings in excess of 10 percent, based on limitation of flexion, are denied.  A separate 10 percent rating for left knee limitation of extension is granted.  There are no additional expressly or reasonably raised issues presented on the record.

B.  Right Shoulder Impingement

The Veteran seeks a rating in excess of 20 percent for right shoulder rotator cuff impingement (right shoulder disability).  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran's right shoulder disability is rated 20 percent pursuant to 38 C.F.R.      § 4.71a, DC 5201, for limitation of motion of the arm.  DC 5201 provides different ratings for the major and minor extremities.  Per examination reports, the Veteran is right handed; therefore, the evaluation of this disability will consider the ratings for the major extremity.  See 38 C.F.R. § 4.69.

Under DC 5201, a 20 percent rating is warranted where motion of the arm is limited to the shoulder level; a 30 percent rating is warranted where motion of the arm is limited to midway between the side and shoulder level; and a 40 percent rating is warranted where motion of the arm is limited to 25 degrees from the side.

Normal range of motion of the arm is abduction and forward flexion from zero to 180 degrees each, and internal and external rotation zero to 90 degrees each.        See 38 C.F.R. § 4.71a, Plate I.  Both abduction and forward flexion are relevant to determining the range of motion in the affected shoulder, for the purpose of applying DC 5201.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

During the claim period, the range of motion of the Veteran's shoulder has been tested on three occasions.  A May 2009 VA examination report shows that forward flexion and abduction were each limited by 5 degrees - meaning both were measured from 0 to 175 degrees.  Range of motion of the left shoulder was normal.  A February 2010 VA examination report shows that forward flexion was limited to 145 degrees; abduction was limited to 115 degrees; external rotation was limited to 65 degrees; and internal rotation was limited to 20 degrees.  On repetitive testing, there was no further limitation of motion, but the examiner did note objective evidence of painful motion at 20 degrees on internal rotation.  A February 2016 VA examination report shows that forward flexion was limited to 110 degrees; abduction was limited to 80 degrees; and external and internal rotation were both normal (a full 90 degrees).  On repetition, there was no additional limitation of motion.  Objective evidence of painful motion was found, but the examiner did not specify which plane of motion it occurred in.  The examiner noted that there was no evidence of pain on weight-bearing.  The examiner was also able to measure the range of motion for the opposite, undamaged joint, which revealed left shoulder forward flexion limited to 175 degrees; abduction limited to 165 degrees; and internal and external rotation were both normal (a full 90 degrees).

Application of these objective measurements to DC 5201 results in finding that the Veteran meets the criteria corresponding a 20 percent rating from date of the February 2016 VA examination report, which showed abduction limited to 80 degrees.  Prior to that report, neither forward flexion nor abduction had been recorded at 90 degrees or less.  See 38 C.F.R. § 4.71a, Plate I (the range of motion for forward flexion and abduction is from 0 to 180 degrees with the mid-point, 90 degrees, corresponding to the shoulder level).  Nonetheless, examination reports show that the right shoulder manifested in painful motion throughout the entire appeal period.  Therefore, pursuant to 38 C.F.R. § 4.59, the period prior to the February 2016 VA examination report would also be assigned a 20 percent rating, the minimum compensable rating under DC 5201.  

As DC 5201 is predicated on range of motion measurements, it does not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 202.  The Board must consider whether those factors further limit the shoulder's range of motion.  Id.  

The evidence shows that the Veteran's right shoulder experienced pain and associated weakness, painful motion, and tenderness to palpation for the entire appeal period.  The pain is always located in the front and top of the shoulder.  Lifting objects of weight especially causes pain.  Usually, carrying objects does not cause a great deal of pain.  The presence of crepitus was first noted in the February 2016 VA examination report.  There has not been evidence of subluxation or dislocation. The Veteran has reported experiencing flare-ups of pain at each of the three VA examinations.  

The May 2009 VA examination report shows that he estimated experiencing 50 flare-ups of pain in the prior year.  During flare-ups, his pain would increase from a level of 3 out of 10, to 8 out of 10.  The flare-ups would last from 20 to 60 minutes, and be relieved by stretching.  The Veteran did not describe his functional loss during flare-ups and the examiner did not estimate whether any functional loss would cause additional limitation of motion.  The examiner did characterize the Veteran's level of functional loss, in general, as mild.  

During the February 2010 VA examination, the Veteran reported flare-ups of pain occurring several times a day and lasting for several minutes at a time.  He reported that he was unsure what they are caused by, but noted that they occur more often when he is lifting something heavy.  He reported that the flare-ups resolve after several minutes of rest and he estimated that during flare-ups his mobility is limited by approximately 50 percent.  On repetitive range of motion testing, the examiner did not find fatigue, weakness, lack of endurance, or incoordination, but did note painful motion on internal rotation at 20 degrees.  The examiner noted that the Veteran's shoulder condition does not affect his activities of daily living, but does affect his occupation, recreational activities, and driving due to limitation of motion and pain with associated lack of strength.

During the February 2016 VA examination, the Veteran reported flare-ups of pain once a week lasting approximately 30 minutes to an hour.  He reported that during flare-ups it is hard for him to pick up his two year old and that he has a hard time doing push-ups.  He described his functional loss; in general, as sometimes he has his arm on a desk and gets a sharp pain, like someone is driving a nail into it.  The examiner opined that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over time.  The examiner could not answer without mere speculation the same question with regard to those factors limiting functional ability during flare-ups because the Veteran was not being observed during a flare-up.  The examiner noted that the Veteran's description of functional loss during flare-ups was neither consistent nor inconsistent with the medical examination.

Given the foregoing, the Board cannot conclude that the functional loss associated with the Veteran's right shoulder disability causes additional limitation of motion that would warrant a rating higher than 20 percent.  The May 2009 and February 2016 VA examination reports do not indicate that the functional loss the Veteran experiences, to include on flare-ups, results in additional limitation of motion.  The Veteran's description of flare-ups during the February 2010 VA examination does support additional limitation of motion.  Interpreted in the light most favorable to the Veteran, his statement that mobility is limited by approximately 50 percent could be applied to his forward flexion and abduction results from that examination.  This would result in finding that forward flexion was limited to approximately 73 degrees and abduction was limited to approximately 58 degrees.  Neither measurement meets the criteria corresponding to the next higher rating, a 30 percent rating, which requires motion of the arm to be limited to midway between the side and shoulder.  See 38 C.F.R. § 4.71a, Plate I (midway between the side and the shoulder corresponds to 45 degrees of forward flexion or abduction).  The Board will not apply the Veteran's statement to the range of motion measurements from the most recent February 2016 examination because it is inconsistent with the description of functional loss during flare-ups he provided during that examination.  Accordingly, a higher rating is not warranted based on the application of 38 C.F.R. §§ 4.40 and 4.45.

In summary, the Veteran's right shoulder disability warrants a 20 percent rating pursuant to DC 5201 for the entire appeal period.  This is based on the application of 38 C.F.R. § 4.59 prior to the date of the February 2016 VA examination report, and based on limitation of abduction from that date forward.  A higher, 30 percent rating is not warranted at any point during the appeal period because the Veteran's range of motion measurements have not approximated the requisite criteria, to include in consideration of 38 C.F.R. §§ 4.40 and 4.45.  As the right shoulder is rated at 20 percent for the entire appeal period and at no point is a higher rating warranted, the use of staged ratings is not needed.  Hart, 21 Vet. App. at 505.  The Board has also considered whether a higher rating may be attained through the use of DCs 5200, 5202, or 5203, but finds that those codes are not applicable because they do not describe the Veteran's disability.  Accordingly, there is no doubt to be resolved; the claim for a right shoulder disability rating in excess of 20 percent is denied.  There are no additional expressly or reasonably raised issues presented on the record.

C.  Right Ear Hearing Loss

The Veteran seeks a compensable rating for right ear hearing loss.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran's right ear hearing loss is rated pursuant to 38 C.F.R. § 4.85, DC 6100.  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from TABLE VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from TABLE VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.         38 C.F.R. § 4.85(f).

A January 2009 VA treatment record shows that the Veteran's right ear hearing was within normal limits to 3000 Hertz, thereafter sloping to moderately-severe high frequency sensorineural hearing loss.  Right ear speech recognition was recorded at 100 percent, though it was not indicated whether the Maryland CNC Test was used.

In May 2009, the Veteran underwent a VA examination.  The examiner reported that the hearing loss had no significant effect on the Veteran's activities of daily living or occupational functioning.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT 
5
0
10
40
13.75
100
LEFT
10
5
10
15
10
100

As shown in the table, objective testing produced a puretone threshold average of 13.75 decibels in the right ear; the left ear hearing loss is not service connected.  Maryland CNC speech discrimination was recorded at 100 percent.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in the right ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII, see 38 C.F.R. § 4.85(f), yields a noncompensable or 0 percent rating for the right ear.  38 C.F.R. § 4.85, DC 6100.

In February 2010, the Veteran underwent another VA examination.  The examiner reported that the hearing loss had no significant effects on occupation and no effects on usual daily activities.  Puretone thresholds (in decibels) and speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
10
10
40
17.5
100
LEFT
15
15
10
20
15
100

As shown in the table, objective testing produced a puretone threshold average of 17.5 decibels in the right ear; the left ear hearing loss is not service connected.  Maryland CNC speech discrimination was recorded at 100 percent.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in the right ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII, see 38 C.F.R. § 4.85(f), yields a noncompensable or 0 percent rating for the right ear.  38 C.F.R. § 4.85, DC 6100.

In March 2016, the Veteran underwent his most recent VA examination.  The Veteran reported that his hearing loss affects the ordinary conditions of his daily life and his ability to work, but did not further specify.  Puretone thresholds (in decibels) and speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
5
15
45
18
100
LEFT
5
10
20
25
15
100

As shown in the table, objective testing produced a puretone threshold average of 18 decibels in the right ear; the left ear hearing loss is not service connected.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in the right ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII, see 38 C.F.R. § 4.85(f), yields a noncompensable or 0 percent rating for the right ear.  38 C.F.R. § 4.85, DC 6100.

In reviewing the three VA examination reports, since the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz was not recorded at 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment was not shown at any time during the appeal period.  38 C.F.R. § 4.86.  

Based on the audiological evaluations of record, the Veteran's right ear hearing loss has not approximated the criteria for a compensable evaluation at any time during the appeal period.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The evidence weighs against a compensable rating for right ear hearing loss.  There is no doubt to be resolved; the claim for a compensable rating for right ear hearing loss is denied.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for left ear hearing loss is denied.

A rating in excess of 10 percent for right knee degenerative changes is denied.

A rating in excess of 10 percent for left knee degenerative changes is denied.

A separate 10 percent rating, but no higher, for left knee limitation of extension is granted.

A rating in excess of 20 percent for right shoulder rotator cuff impingement is denied.

A compensable rating for right ear hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


